468 S.E.2d 58 (1996)
343 N.C. 117
NORTH CAROLINA COUNCIL OF CHURCHES; and Jimmy Creech
v.
STATE of North Carolina; North Carolina Department of Corrections; and Franklin Freeman, in His Official Capacity.
No. 433A95.
Supreme Court of North Carolina.
April 4, 1996.
Patterson, Harkavy & Lawrence by Burton Craige, Raleigh, for plaintiff-appellants.
Michael F. Easley, Attorney General by W. Dale Talbert and Jacob L. Safron, Special Deputy Attorneys General, and William McBlief, Associate Attorney General, for defendant-appellees.
PER CURIAM.
AFFIRMED.